 On behalf of the delegation of the Kingdom of the Netherlands, I wish to congratulate the Assembly on having Mr. Kittani as President of this session. His experience and profound knowledge of the United Nations system will give us invaluable guidance in our work.
308.	The Government of the Netherlands wishes to extend a warm welcome to the new Member of the Organization, the Republic of Vanuatu. We are also looking forward to the forthcoming admission of Belize to membership. On behalf of the Kingdom, the Prime Minister of the Netherlands Antilles was present at the independence ceremonies.
309.	The thirty-sixth session of the General Assembly is taking place in a political and economic context which challenges the .purposes and principles the Organization has embodied over the past decades. There is cause for concern about the direction in which mankind seems to be moving. This session must summon the efforts of the whole international community to head off the dangers with which humanity is confronted.
310.	After almost two years, the 1980s present themselves as a critical and dangerous decade for the survival of mankind. The global problems of the nuclear arms race, the. deterioration of the environment, the ever-growing mass poverty and the lack of progress in the restructuring of the world economy, the alarming levels of unemployment everywhere, the continued violations of human rights, the disrespect for the rule of law in international relations pose the question: in what direction is our world heading?
311.	The international political climate has further deteriorated. The situations in Afghanistan, the Middle East, Kampuchea, Central America and southern Africa, in particular, show no sign of easing. Notwithstanding various serious efforts, little real momentum towards solutions has been generated.
312.	In his report on the work of the Organization [A/36/1], the Secretary-General points to a disturbing weakening of the international cooperative effort and an erosion of the system of multilateral cooperation, as well as the dangers of unilateral action which inevitably evoke retaliatory measures. Centrifugal forces are at work within the international system. An increasing number of international consultations on various issues foils to produce concrete results. In some cases international negotiations, which could more fruitfully have been pursued within a recognized multilateral framework, take place outside this Organization, thus frustrating adequate representation of all parties.
313.	The Government of the Netherlands wishes to reaffirm its feelings of responsibility as a Member of the Organization and its dedication to the purposes and principles of the Charter. The system of international cooperation laid down in the Charter provides a framework for peaceful change, a framework for which there is no alternative. In our times, effective use of this instrument is essential.
314.	The United Kingdom Secretary of State for Foreign Affairs and Commonwealth Secretary, Lord Carrington, has on behalf of the 10 member States of the European Community [8th meeting] clearly set out the principles guiding their activities in the world today and their position on a number of issues. I want to add the following on behalf of the Government of the Netherlands.
315.	Three issues are, in the eyes of the Netherlands Government, of critical importance. I am thinking of arms control and nuclear arms limitation, the combating of poverty in the developing world and the restructuring of the economic system, and the promotion and encouragement of respect for human rights.
316.	The single most dangerous threat to the survival of mankind is that of nuclear annihilation. Therefore, the quest for nuclear arms control should be vigorously pursued, regardless of the international climate. In a period of mounting tension, the rationale for arms control and disarmament should be even more apparent to all. By their very nature, the nuclear Powers, particularly the United States and the Soviet Union, have a special responsibility. Within and outside the framework of NATO, the Netherlands Government aims at arms control, and in particular the reduction of the role of nuclear arms. It attaches the utmost importance to the forthcoming negotiations between the Governments of the United States and the Soviet Union with a view to a mutual and substantial reduction of the level of armaments, in particular through the reduction and, if possible, elimination of certain types of long-range theater nuclear weapons.
317.	The Netherlands Government considers these negotiations, which will be pursued within the framework of the Strategic Arms Limitation Talks [SALT], to be vitally important. This pertains also to the rest of the SALT process. Failure to achieve results in that process would lead to an unrestrained nuclear arms race. Such unrestrained vertical proliferation could increase the danger of a widening proliferation in a horizontal sense.
318.	A viable nonproliferation regime is essential for the security and survival of us all. The threat of a steadily growing number of potential nuclear Powers calls for the speedy achievement of a consensus in the field of the peaceful use of nuclear energy. Therefore, the Netherlands Government will continue to work actively for an international plutonium storage system and for the improvement and strengthening of the safeguards regime of IAEA.
319.	The Netherlands supports the creation of nuclear weapon-free zones where they are conducive to increased stability in the regions concerned. We voted for the resolutions on the establishment of such zones in the Middle East and South Asia last year [resolutions 35/147 and 35/148, respectively], and we shall do so again. We also recognize the need for a comprehensive test ban treaty and for security assurances to non-nuclear weapon States, a subject on which we have recently made a contribution in Geneva.
320.	Finally, do not let us forget that there are nonnuclear armaments which are threatening as well, and which call for measures of control. Among these are chemical weapons, the use of which was outlawed long ago, but which should be made to disappear altogether as soon as possible. The preparation of a treaty on chemical weapons is, to my mind, one of the major tasks of the Committee on Disarmament.
321.	The record of the United Nations in the vital field of disarmament over the past 35 years has been limited, but the international community and its constituent parts must persevere in their efforts. My Government pledges its active participation.
322.	A comprehensive settlement of the Middle East conflict remains of critical importance to world peace. In its meeting at Venice last year, the European Council of the European Communities made clear the two principles on which such a settlement should be based 13 and its preparedness to play a role in reaching such a settlement. Lord Carrington, on behalf of the European Community, has already set out our position in regard to this conflict. I should like to stress the urgency of reaching a negotiated and comprehensive settlement in the Middle East that is just and lasting, and that provides security for all States in the area. There can be no just and lasting peace without a solution to the Palestinian problem.
323.	The continued and arduous search for a settlement in the Middle East suffered another setback as renewed and violent hostilities flared up once again in Lebanon, increasing even more the sufferings of the unhappy people in that country. The subsequent ceasefire arrangement, on the other hand, constituted a step forward and proved that moderation and the conciliation of all parties concerned were possible; a full-scale confrontation was avoided in the end.
324.	We continue to believe that the territorial integrity of Lebanon constitutes a prerequisite for stability in the area. The peacekeeping activities of UNIFIL in southern Lebanon, which are of paramount importance for that country's integrity, and in which the Netherlands has been participating as a troop contributing country over the last three years, continue to be hampered. I wish to reiterate our call on all parties concerned to enable UNIFIL to fulfill in safety its difficult and important mandate. We shall welcome and support any initiative in this regard. In view of the extremely difficult circumstances in which UNIFIL operates, I wish to express the high esteem of the Netherlands Government for the contingents of the United Nations and to express our deep sympathy to the Governments and peoples of Fiji, Ireland and Nigeria on the losses their contingents have suffered this year in the service of peace.
325.	The continued Soviet military intervention in Afghanistan and the lack of implementation of the resolutions adopted by this Assembly on the situation in that country give the Netherlands Government cause for concern. The violation of the rule of law with regard to the self-determination and sovereignty of a people cannot be condoned. We hope that the parties involved will accept the proposals made by the European Council to bring an end to foreign military intervention and to restore the independence and nonaligned status of that stricken country. It is, in the view of the Netherlands Government, the responsibility of the international community to work for a speedy and peaceful solution and for the alleviation of the suffering of the Afghan people within and outside the borders of their country.
326.	The principles of equal rights and self-determination of peoples and of refraining from the threat or use of force against the territorial integrity of any State are at the very basis of our existence as a civilized international community. These principles are embodied in the Charter of the United Nations and they are valid all over the world. They are at least as relevant to the situation in Poland as they are to Afghanistan. They have been solemnly reconfirmed in the Final Act of the Helsinki Conference.
327.	Persistent violations of the rule of law also continue to be tragic features of the situation in southern Africa. Successive. Governments of the Netherlands have fundamentally rejected the policy of apartheid. The refusal of the Government of South Africa to abide by United Nations resolutions on apartheid and Namibia makes further pressure, including economic measures, inevitable. My country has a positive attitude towards the use of economic instruments, taking into consideration the opinion of the international community. With due regard to its international obligations, the Netherlands Government is urgently looking for the most effective way to participate in the existing voluntary oil embargo against South Africa and to institute regulations concerning* investment in South Africa and the limitation of certain imports from that country.
328.	The Netherlands Government fully implements the arms embargo and discourages contacts with the South African authorities in the fields of culture, science and sport.
329.	We will continue to render financial support, in particular, to the front-line States and we will work for an increase in international assistance to those States. Humanitarian assistance will be given to movements that oppose apartheid policies. Victims of apartheid policies, including political refugees, can count on our support.
330.	A peaceful Solution of the question of Namibia on the basis of self-determination remains an essential condition of peace in southern Africa. The continuous efforts by the Secretary-General, the group of five Western States and the front-line States in implementing the settlement proposal for Namibia approved by the Security Council by resolution 435 (1978) regrettably have not led to a solution. So far, South Africa's position, as demonstrated during the pre-implementation meeting of last January, has not permitted the achievement of this objective.
331.	In recent weeks the situation in southern Africa has been further aggravated by the operations of the South African army inside the territory of Angola. The Netherlands Government condemns the military actions of the Government of South Africa, which violate the sovereignty and territorial integrity of Angola.
332.	Change in southern Africa has long been on the agenda of the Assembly. The margins for peaceful change have steadily narrowed, while the forces of violent change are dangerously increasing. We shall have to do our utmost to make sure that the necessary changes come about while they can still be realized in a peaceful manner.
333.	The Kingdom of the Netherlands follows closely the political, economic and social developments in Central America and the Caribbean.
334.	Last December the General Assembly expressed its dismay about the climate of repression and violence prevailing in El Salvador and appealed for a cessation of violence and for the establishment of full respect for human rights in El Salvador [resolution 35/192]. This appeal has not been heeded. Human rights violations continue as before and are a matter of deep concern to the Government and people of the Netherlands. The people of El Salvador are entitled to determine their own future, free from outside interference, in a process of genuinely free elections. But as long as terrorism by paramilitary forces and other forms of violence continue, no free expression of the will of the people is possible.
335.	It is our sincere hope that a comprehensive political settlement process will be initiated in which the representative political forces will participate. Such a settlement should lead to a new internal order creating the conditions for free elections, leading to the establishment of genuine democracy.
336.	We give our support to the recent resolution of the European Parliament, directly elected by the peoples of the European Community, calling for a settlement between the Government on the one hand and the opposition Revolutionary Democratic Front on the other. The Netherlands Government feels that no effort should be spared to facilitate the rapprochement of "the parties involved, with a view to ending the plight of the people of El Salvador.
337.	A tragic example of the apparent powerlessness of the international community is the conflict in and around Kampuchea. The continuing human drama, with its disregard for both the sovereignty and integrity of a nation and the elementary human rights and freedom of the individual, is threatening peace and stability in the area. We regret the failure to implement last year's General Assembly resolution [resolution 3516] and the Decoration of the International Conference on Kampuchea 14 held last July. My Government feels that this Assembly should consider ways and means of ensuring their implementation. We continue to support the efforts of the countries of the Association of SouthEast Asian Nations [ASEAN] in this respect.
338.	The United Nations has a central role to play in achieving the withdrawal of all foreign forces and a political solution aimed at allowing the Kampuchean people freely to decide upon their own future without outside interference. We admire the efforts of international and nongovernmental organizations to alleviate the burden of the Kampuchean people.
339.	I call upon all parties concerned fully to utilize the framework of the United Nations in seeking a lasting solution that would end this tragic conflict.
340.	The promotion and encouragement of respect for and faith in fundamental human rights, in the dignity and worth of the human person and in the equal rights of men and women are at the heart of the objectives of the Organization. As an organization of States, it has in essence been designed by its founding fathers as an organization of the peoples and for the peoples of the world. The same idea of solidarity with human beings everywhere constitutes a cornerstone of the foreign policy of the Netherlands. We are fully committed to the recognition of the fundamental rights and freedoms of the oppressed and the destitute in all parts of the world.
341.	The promotion and protection of human rights is not the concern of Governments alone. Involvement of the people themselves has vital significance for the struggle for human rights. Many individuals play an invaluable role in this struggle, acting either on their own or in the framework of nongovernmental organizations. In many cases such organizations have taken the lead in standing up for the victims of discrimination and repression. In my view, human rights activists and human rights nongovernmental organizations are vanguards of human solidarity.
342.	I want to pay a tribute here to those human rights activists in many countries who are being penalized and persecuted because of their exercise of rights that have been recognized in the Universal Declaration of Human Rights: freedom of expression and freedom of peaceful assembly and association, including the right to form trade unions. Such activists have fallen victim to publication bans, to dismissal from their jobs, to internal banishment and to loss of liberty, sometimes through political trials and sometimes without any trial, for instance, by confinement to psychiatric institutions. In several cases such activists have paid with their lives for their efforts in promoting respect for human rights.
343.	Within the United Nations, the work to ensure the observance of basic standards of human dignity must be carried on with vigor. In many places in the world such standards are still being trampled upon notwithstanding their explicit formulation in United Nations declarations and conventions. Several countries are afflicted with a rising tide of intolerance and group hatred, leading to the torture and physical liquidation of citizens who do not share the views of the ruling regime.
344.	After the unanimous adoption in 1975 of the Declaration on the Protection of All Persons from Being Subjected to Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment [General Assembly resolution 3452(XXX), annex], it is an affront to international solidarity that torture is still being practiced today and that it is still being excused with references to exceptional circumstances, which are specifically excluded as grounds for justification in the Declaration.
345.	In regent years the authorities of certain countries have turned to new methods of terror designed to help them evade their own responsibility. I am referring to the method of having political opponents simply assassinated by anonymous executioners and the method of having people abducted, equally anonymously, to secret places of detention. As to the second method, I hope that the excellent work of the Working Group on Enforced or Involuntary Disappearances set up by the United Nations Commission on Human Rights will contribute to the stopping of that detestable practice.
346.	From my own experience in the Commission I am convinced that that body still has many important contributions to make to the achievement of a more just and a more humane world. I note with satisfaction that next year the Commission will be able to give serious attention to the rights of indigenous peoples, whose position is increasingly being imperiled by the expanding needs of modern society.
347.	During this session of the Assembly there will be an opportunity to discuss the draft optional protocol on the abolishment of capital punishment, submitted by the Federal Republic of Germany.15 My Government hopes that many delegations will be in a position to support that initiative.
348.	We welcome the submission by the Economic and Social Council to the Assembly of a complete text of the draft Declaration on the Elimination of All Forms of Intolerance and of Discrimination Based on Religion and Belief. Almost two decades have passed since the Assembly first asked for the elaboration of such a document. I urge the Assembly to adopt and proclaim that Declaration at the present session. The subject matter of the Declaration is no less relevant today than it was 20 years ago. On the contrary, it may be even more relevant nowadays. It is my deep conviction that the Organization should combat religious intolerance and discrimination as vigorously as it has combated racial intolerance and discrimination.
349.	The Netherlands Government attaches fundamental importance to the continued struggle against all forms of discrimination, and strongly supports the endeavors of the United Nations in this field. In particular we regard the recent entry into force of the Convention on the Elimination of All Forms of Discrimination against Women [General Assembly resolution 34/180, annex] as a milestone in this struggle. It is widely felt in my country that Governments have the responsibility to devise policies aimed at the prevention and elimination of discriminatory practices in society.
350.	Political oppression, social discrimination and economic misery and exploitation are equally incompatible with intrinsic human dignity. The struggle for human rights therefore requires an integrated approach extending to social and economic as well as to civil and political relationships. In this context the discussions oh the emerging concept of the right to development are of great importance. The Netherlands delegation is determined to participate in a constructive way in the further elaboration of this concept.
351.	The progressive development of international law and its codification have always been among the important tasks of the General Assembly. Over the past years the foundation has been laid for the drafting of a comprehensive convention on the law of the sea, based on the concept of a common heritage of mankind as adopted by the Assembly at its twenty-fifth session [resolution 2749 (XXV)]. The tenth session of the Third United Nations Conference on the Law of the Sea has indicated that the overwhelming majority of the world community of nations feels that a generally acceptable regime of the seas is now within reach.
352.	Such a convention, scheduled to be signed next year in Caracas, will constitute a monumental achievement. The centuries old idea of the seas being open to all has been molded to the modern world reality of widely divergent capacities of States to benefit from this openness of the oceans and to' the need to protect the oceans and their resources against indiscriminate use. Effective international cooperation with full regard for the special interests of developing countries is the key for the new regime of the seas as a shared resource of all countries. Next year the international community will basically have no alternative, for the law of the sea no longer has a "no treaty" option.
353.	In 1983 we shall commemorate the birth of my learned compatriot, Hugo Grotius, four centuries ago. He was one of the earliest advocates of the idea that the seas are the common heritage of mankind. I hope that the Convention on the Law of the Sea will be a reality when that commemoration takes place.
354.	The staggering problems of mass poverty, hunger and unemployment facing the developing countries continue to command top priority on the international agenda. Over the past years, conditions have often deteriorated, particularly for the poorest countries. Recent conferences, such as the United Nations conferences on the least developed countries and on new and renewable sources of energy, have drawn the attention of the international community to specific problem areas and have indicated ways to approach the issues. Nevertheless, we, like others, are distressed by the overall lack of concrete progress towards solutions for the problems facing the developing world.
355.	We are concerned to see that it has not yet been possible to reach an agreement on the new round of global negotiations, notwithstanding the general recognition of the need for those negotiations and notwithstanding the admirable and tireless efforts of the distinguished predecessor of Mr. Kittani, Mr. von Wechmar, who deserves our special gratitude. We hope that we shall soon be in a position to build on the foundation he has laid for us, and we are happy that Mr. Kittani has undertaken to continue the work in this field.
356.	There seems to be a need for a bold, imaginative move to break through the present stalemate that by and large characterizes the NorthSouth negotiations. Concerted international action is required. In that context we appreciate the proposal to convene the summit meeting at Cancun focused on the NorthSouth relationship, as presented in the Brandt Commission's report.17 Such an unprecedented meeting can, and we hope will, provide the necessary impetus to unblock the NorthSouth negotiating process and, through a common understanding on broad orientations, facilitate the substantial action that is so urgently needed.
357.	It is evident that the areas of food, finance and energy, in particular, need immediate action.
358.	As to the food issue, the overwhelming dimensions of present and foreseeable problems provide every reason to call for stepped up efforts with regard to food production, food security and food aid. It is almost shameful to find ourselves squabbling^ over procedures and percentage shares when the urgency of the problem does not allow for further delay.
359.	None of us will disagree that there is a necessity to address, in an alert and effective manner, the energy issues that confront us all. The interrelated problems of energy consumption, energy production and energy trade will figure dominantly in this and coming years. With so much to be gained all round by improving consumption patterns and increasing and diversifying supplies, it should be possible for us to step up efforts and agree on joint action.
360.	An effective approach to energy problems will imply the mobilization of additional finances. In this connection I wish to reaffirm our interest in the establishment of an energy affiliate within the framework of the World Bank.
361.	In the area of finance, I hardly need to restate the problem. We are all aware of the greatly increased need for financial transfers to meet acute balance of payments problems as well as longer term development needs.
362.	As an expression of the continued priority given to development cooperation, and in spite of important budgetary cuts in a number of fields, the Netherlands Government has committed itself to keeping its official aid at least at the same level. At present, approximately 1 per cent of our gross national product is spent on official development assistance.
363.	We have noted recent statements stressing the importance of private flows. While we agree that private flows are crucial for many developing countries, I should like to emphasize that private flows do not and cannot lessen the need for increased public transfers, without which large areas and sectors will remain bypassed or neglected.
364.	Our commitment to the needs of the developing countries must not falter. The question remains how best to approach the various NorthSouth issues, to some of which I have just referred.
365.	It is of the highest importance that the functional approach pursued in the appropriate specialized forums should be adhered to in a manner which offers the best chance for concrete and tangible results.
366.	Given the worldwide and interrelated nature of the problems at stake, there is also a need for a process of negotiations that allows for an overview which provides for overall objectives and ensures general guidance and progress within a specific timespan. The Netherlands is prepared to play an active role in such a process.
367.	I have touched upon a number of vital problems with which the international community is faced. At the beginning of my statement I spoke of a dangerous decade. If we are to solve the numerous and formidable problems facing us, we must use the Organization fully and effectively. We must use it to attain the purposes and principles for which it was created, and enable it to fulfill its mission as an instrument for peaceful change. Then the United Nations will be able to take up the challenge of the 1980s to improve the cooperative and decision-making capacity of the international community, and to meet the needs of future generations.
